The majority in this cause has in effect established as a principle of law a new definition of the "general good" for an area which is subject to annexation. Although recognizing that a petition for annexation must be considered in its totality and cannot be severed to determine the general good, today's decision concludes that if any portion of the annexation area does not benefit to the same extent as the rest of the area, the general good cannot be served. This holding in effect permits severance and consequently allows failure of the entire annexation as a result.
The majority cloaks its decision in the standard of review and our obligation to support the Board of Review in its factual findings. However, that is only an evasion of the real issue in this case, which is whether the Board's decision that annexation would not serve the general good is supported by reliable, probative, and substantial evidence.
The general good is what is good for a majority of the property owners in the entire area sought to be annexed. In rePetition to Annex 320 Acres to S. Lebanon (1992), 64 Ohio St. 3d 585,597, 597 N.E.2d 463, 471-472. This court has previously held that a determination of what is in the general good of an annexation territory "involves both a consideration of the property owners' wishes and an evaluation of the adequacy of the services which could be provided by the annexing municipality in comparison to those already being provided by the township."In re Annexation of 114.031 Acres from Hamilton Twp. (May 1, 1995), Warren App. No. CA94-11-092, unreported, at 6. *Page 298 
In this case, while more property owners in the northern annexation area signed the petition for annexation and fewer owners in the southern area signed, the overall result was that a majority of property owners in the entire area favored annexation. Second, in terms of emergency services, water and sewer, and road maintenance, the evidence shows that the majority of property owners would benefit from annexation. Although some areas would maintain a temporary status quo for services such as water and sewer, there is absolutely no evidence that Middletown cannot provide adequate services or that comparatively, or that annexation would have a negative effect on services to anyone. See Bailey v. Bd. of Cty. Commrs. (Nov. 30, 1984), Warren App. No. CA84-03-022, unreported; 114.031 Acres,supra.
The discretion of the county commissioners is subject to the standards set forth in R.C. 709.033, in that an annexation petition must be granted if those standards have been met.Lariccia v. Mahoning Cty. Bd. of Commrs. (1974), 38 Ohio St. 2d 99,101-102, 67 O.O.2d 97, 98-99, 310 N.E.2d 257, 258-259. In this case, it is apparent that the petitioners have established by a preponderance of the evidence that annexation to the city of Middletown will be a great benefit to the majority of property owners within the area, including increased benefits to the owners resisting annexation. There was insufficient evidence submitted by opponents to offset the advantages to the entire area established by appellants.
Therefore, I would hold that the lower court abused its discretion in concluding that the Board's decision was supported by reliable, probative, and substantial evidence, and would reverse the decision of the common pleas court.